DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 11, the prior art of record does not disclose or render obvious a composite-optical-system unit, the lights having the different wavelength regions separated by the separation optical system entering the composite-optical-system unit, the composite-optical-system unit being configured to composite the image lights generated by the image generation elements respectively, the composite-optical-system unit including a plurality of polarization beam splitters,  each of the plurality of polarization beam splitters including an incident-side surface that light enters and an emission-side surface from which light is emitted. a pair of spacer plates spaced apart and out of contact with each other to provide a gap between the pair of spacer plates, each of the pair of spacer plates including a first contact surface and a second contact surface provided on a side opposite to the first contact surface. each of the pair of spacer plates being arranged between a first polarization beam splitter and a second polarization beam splitter of the plurality of polarization beam splitters such that the first contact surface is fixed on the emission-side surface of the first polarization beam 
The closest prior art of record, Hayashi, discloses a composite-optical-system unit (see figs.9 and 10), comprising: a plurality of polarization beam splitters (see 9 and 14 in fig.9), each of the plurality of polarization beam splitters including an incident-side surface that light enters and an emission-side surface from which light is emitted (disclosed by the structure of 14 and 9 in figs, 8-10); a pair of spacer plates (see 32 in figs. 8 and 9) spaced apart and out of contact with each other to provide a gap between the pair of spacer plates (see the configuration of fig.9), each of the pair of spacer plates including a first contact surface and a second contact surface provided on a side opposite to the first contact surface (see the first and second contact surfaces as illustrated in figs. 8 and 9), each of the pair of spacer plates (32 in fig.8) being arranged between a first polarization beam splitter (see 9 in fig.8) and a second polarization beam splitter (see 14 in fig.8) of the plurality of polarization beam splitters 
However, Hayashi does not disclose wherein each of the pair of spacer plates is arranged such that the longest side of each of the pair of spacer plates is parallel to a longest side of each of the emission-side surface of the first polarization beam splitter and the incident-side surface of the second polarization beam splitter, and is structured 
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi to meet the limitations of claims 1 and 11 without relying on applicant’s specification, thus constituting improper hindsight.

Claims 2, 3, 7-10,12, and 13 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882